Bradley J. Nash
Partner

212 612-0684                                              26 Broadway, New York, NY 10004
bnash@schlamstone.com                                     Main: 212 344-5400 Fax: 212 344-7677
                                                          schlamstone.com

January 22, 2019

BY ECF AND EMAIL
Hon. Cathy Seibel
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

Re:       TAL Properties of Pomona, LLC v. Village of Pomona,
          Case No. 17-cv-02928 (CS)

Dear Judge Seibel:

This firm represents Plaintiffs in the above-referenced action.

Pursuant to Rule 2.D of Your Honor’s Individual Practices, Plaintiffs respectfully request
oral argument on their Rule 60 motion, which is now fully briefed.



Respectfully,




Bradley J. Nash


cc: Janine Mastellone, Esq. (by ECF)
